Title: To Thomas Jefferson from Dabney Smith Carr, 19 June 1826
From: Carr, Dabney Smith
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Baltimore.
                            19th June. 1826.
                        
                    I recieved your letter on the subject of the Wine per Ship Mandarin. and upon inquiry at the Custom House, find that the Wine has been carefully put away for you in the Public Store. The Collector tells me, he forwarded the letters which accompanied the Wine, to you with an indorsement shewing by what vessel it came. I suppose that these letters have miscarried. or perhaps you did not observe the indorsement on them. The wines are now here. and it will give me great pleasure to attend to any thing which you may desire to be done with them. The duties amount to $17:10 and Custom-House & notary’s fees to 90¢ more. I shall hope Sir, that in future you will have no scruple in calling on me to attend to any thing in which I can serve you, as it will at all times afford me sincere pleasure to do so.I find upon enquiry since I returned from Virginia that Thomas’ Edition of Coke Littleton has been sold here as low as $30. not lower. Accept the assurance of my high respect & sincere friendship.
                        D: S: Carr